Citation Nr: 0520312	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 50 percent rating for PTSD, 
effective March 12, 2001; and denied entitlement to a total 
disability rating based on individual unemployability.

In a February 2003 decision, the Board denied the veteran's 
claim for an increased rating for post-traumatic stress 
disorder, denied his claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, and denied the veteran's claim 
for an earlier effective date for a 50 percent rating for 
PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court).  In December 2004, the Court issued an Order which 
vacated the Board's February 2003 decision with respect to 
the increased rating and TDIU claims.  The Court's Order 
noted that the veteran's appeal for an earlier effective date 
had been abandoned.  A copy of the Court's Order has been 
incorporated into the appellant's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The December 2004 Court decision notes that no effort had 
been made to obtain pertinent medical records from the Vet 
Center in Pueblo, Colorado.  The Court stated that VA must 
make reasonable efforts to obtain the records of this 
treatment.  The veteran described this treatment and provided 
the address of the facility in a May 2001 statement in 
support of his claim.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
an April 2001 VCAA notice letter informed the veteran of the 
evidence necessary to substantiate his claim for an increased 
rating for PTSD, it did not inform him of the information and 
evidence necessary to substantiate his claim for a TDIU.

The Board notes that the veteran has not had a VA psychiatric 
examination for rating purposes in over four years.  Current 
VA psychiatric findings would be useful  prior to considering 
the veteran's claims for an increased rating for post-
traumatic stress disorder, and for a TDIU.  

Accordingly, this case is REMANDED for the following:

1.  Issue a VCAA notice letter which 
references each issue on appeal in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the claimant of 
all information and medical or lay 
evidence that is necessary to 
substantiate his increased rating claim 
and his claim for a total disability 
rating based on individual 
unemployability due to service-connected 
disability.  The VCAA notice letter must 
inform the appellant of what evidence 
will be retrieved by VA, and inform the 
appellant of what evidence, if any, he is 
expected to obtain and submit.  The 
appellant must be requested to provide 
any evidence in his possession that 
pertains to the claims.  

2.  After obtaining any necessary 
authorization, the RO should contact the 
Vet Center in Pueblo, Colorado and obtain 
copies of all of the appellant's 
treatment records dated from March 1, 
2001 to present.  All records obtained 
should be associated with the appellant's 
claims file.

3.  The veteran should be provided a VA 
psychiatric examination which describes 
the nature and extent of the veteran's 
service-connected post-traumatic stress 
disorder.  All indicated tests and 
studies should be performed.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

4.  When the above actions have been 
completed, the RO should readjudicate the 
appellant's claims.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.   

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




